Citation Nr: 0424304	
Decision Date: 09/01/04    Archive Date: 09/15/04

DOCKET NO.  02-16 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected residuals of a fractured right 
(dominant) wrist, with scars, foreign body under the skin, 
and abrasions of the upper forearm.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected right (dominant) ulnar 
neuropathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from July 1977 to April 1987.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Waco, Texas, 
which, denied entitlement to a disability rating in excess of 
10 percent for service-connected residuals of a fractured 
right wrist, with scars, foreign body under the skin, and 
abrasions of the upper forearm; and which granted entitlement 
to service connection for right ulnar neuropathy wherein a 10 
percent disability rating was assigned.


FINDINGS OF FACT

1.  The right wrist disorder is manifested by an ununited 
fracture of the distal ulna with residual deformity and ulnar 
neuropathy.

2.  The right ulnar neuropathy is manifested by very mild 
ulnar sensory neuropathy.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 20 percent 
evaluation (but no higher) for residuals of a fractured right 
wrist, with scars, foreign body under the skin, and abrasions 
of the upper forearm, have been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5211 (2003).

2.  The criteria for an initial disability rating in excess 
of 10 percent for right ulnar neuropathy are not met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. § 4.124, Diagnostic Codes 8516, 8599 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to notify and assist the veteran in the 
development of facts pertinent to his claim.  See Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Concerning VA's duty to notify the 
appellant, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.    

VA satisfied this duty by means of letters to the veteran 
from the RO dated in January 2002, March 2002, September 2003 
and December 2003.  The veteran was told of the requirements 
to establish an increased rating for the respective service-
connected disabilities.  He was also advised of his and VA's 
respective duties and asked to submit information and/or 
evidence pertaining to the claims to the RO.  The content of 
the September 2003 and December 2003 letters complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Although the section 5103(a) notice provided to the veteran 
in September 2003 and December 2003 was provided subsequent 
to the initial adjudication of these claims, any such error 
is nonprejudicial because, following receipt of content-
complying notice, the RO considered any additional evidence 
that was received on behalf of the veteran in the 
Supplemental Statement of the Case (SSOC) dated in April 
2004, and veteran also indicated that he, indeed, had no new 
evidence and that the appeal process should continue.  See 
Statement In Support Of Claim, dated in April 2004.  
Accordingly, there is no indication that disposition of these 
claims would have been different had the veteran received 
pre-adjudicatory notice pursuant to 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained all records identified by the 
veteran, as discussed below.  There is no indication of any 
relevant records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  In the matter at hand, the veteran underwent VA 
examinations and diagnostic studies in October 2001, May 
2002, January 2004, February 2004, and March 2004.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.

Increased rating 

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2003), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2003).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2003).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2002); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  Where the issue is entitlement to an increased 
rating, the current level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
evidence in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id. 

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco, 7 Vet. App. at 58 -- that the 
present level of the veteran's disability is the primary 
concern in a claim for an increased rating and that past 
medical reports should not be given precedence over current 
medical findings -- does not apply to the assignment of an 
initial rating for a disability when service connection is 
awarded for that disability.  Fenderson, 12 Vet. App. at 126.  
Instead, where a veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating 
on appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id. 

When a diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must be considered, and examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  These factors do not 
specifically relate to muscle or nerve injuries independently 
of each other, but rather, refer to overall factors, which 
must be considered when rating the veteran's joint injury.  
DeLuca, supra. 

The veteran's statements are deemed competent with regard to 
the description of the symptoms of his disabilities.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). However, these 
statements must be considered with the clinical evidence of 
record in conjunction with the pertinent rating criteria.

The Board notes that the assignment of a particular 
diagnostic code to evaluate a disability is dependent on the 
facts of a particular case.  See Butts v. Brown, 5 Vet. App.  
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the diagnosis, and demonstrated  
symptomatology.  Any change in a diagnostic code by a VA  
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board has considered whether another rating code is more 
appropriate than the one used by the RO.  See Tedeschi v.  
Brown, 7 Vet. App. 411, 414 (1995).

Residuals of a fractured right wrist, with scars,
foreign body under the skin, and abrasions of the upper 
forearm

In the present case, the RO rated the veteran's residuals of 
a fractured right wrist, with scars, foreign body under the 
skin, and abrasions of the upper forearm under the criteria 
set forth in Diagnostic Code 5215 for limitation of motion of 
the wrist.  Pursuant to the criteria for limitation of motion 
of the wrist, a 10 percent disability evaluation is assigned 
for either the major or minor hand with dorsiflexion less 
than 15 degrees or palmar flexion limited in line with the 
forearm.  38 C.F.R. §  4.71a, Diagnostic Code 5215 (2003).  
The 10 percent disability rating under Diagnostic Code 5215 
is the maximum schedular evaluation available under this 
Diagnostic Code provision.

Normal dorsiflexion of the wrist is from 0 to 70 degrees, and 
normal palmar flexion is from 0 to 80 degrees.  38 C.F.R. § 
4.71, Plate I.  Normal ulnar deviation of the wrist is from 0 
to 45 degrees, and normal radial deviation is from 0 to 20 
degrees. Id. 

By rating decision dated in December 1987, service connection 
for residuals of a right (dominant) wrist fracture was 
established and a 10 percent disability rating was assigned 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5215.  This 
determination was based on service and post-service medical 
records.  Thereafter, the 10 percent disability rating was 
confirmed by rating action dated in July 1990.

By rating action dated in January 1993, the veteran's 10 
percent disability rating for his service-connected residuals 
of a right wrist fracture was continued and combined with 
additional residuals, to include scars, foreign body under 
the skin, and abrasions of the upper forearm.

The veteran filed a claim for an increased rating in December 
2001.  In support of his claim, he submitted VA outpatient 
treatment records dated from July 2001 to December 2001 which 
showed that he was evaluated for pain, numbness and weakness 
of the right wrist and arm.  Diagnostic imaging of the right 
wrist revealed a deformed base of the styloid process of ulna 
which appeared to be ununited ossification center, which was 
essentially unchanged from a prior view taken in January 1991 
and September 1992.  There was a deformed epiphyeal line of 
the distal radius which appeared to be a developmental 
deformity and unchanged since the prior images.  There were 
normal joint space and intercarpal joint spaces, and the bony 
trabeculars were within normal limits in three views of the 
right wrist.  The differential diagnosis was developmental 
deformity of the distal radius and ulna and post-traumatic 
deformity.

A VA examination report dated in May 2002 shows that the 
veteran, a right handed male, reported right wrist tingling 
sensation into the fingertips with intermittent sharp pain 
and reported weakness of grip of the right hand with swelling 
of the right wrist.  He described the pain as 8 out of 10 in 
severity with a frequency of one to three times per day with 
a duration of up to six to eight hours.  The symptoms were 
said to be precipitated by lifting greater than 20 pounds, 
and competitive twisting or bending of the wrist.  He 
reported relief with the use of over the counter medication 
and ice packs.  He also noted using a cock-up splint.  He 
described no dislocation, subluxation, or inflammatory 
arthritis.  He reported pain with repetitive motion.

Physical examination revealed passive dorsiflexion of 60 
degrees and active dorsiflexion of 45 degrees.  Passive and 
palmar flexion were 45 degrees.  Passive and active radial 
deviation were 20 degrees, and passive and active ulnar 
deviation were 20 degrees.  Pain was evident with 
dorsiflexion at 45 degrees, palmar flexion at 45 degrees, and 
radial and ulnar deviation at 20 degrees.  It was noted that 
there was an approximate 50 percent decrease in motion of the 
right wrist due to pain and fatigue, and muscle strength was 
4/5 with repetitive motion.  X-rays of the right wrist 
revealed no acute fracture or dislocation.  The ulnar steloid 
was not united with the remainder of the ulna.  This finding 
might have been due to congenital non-union of the epiphysis 
of the ulnar styloid or could have been an old ununited 
fracture.  The physical scar in the distal radius was 
somewhat prominent as well.  An old healed fracture deformity 
in this area could not be ruled out.  The joint spaces were 
normal in width.  The diagnosis was status post right wrist 
fracture, dislocation of the ulna with nonunion; ulnar 
neuropathy of the right wrist; and metallic foreign object of 
the right forearm.

In an April 2003 RO hearing, the veteran testified that he 
was unable to completely supinate his right wrist and was 
unable to make a tight fist with his right hand.  He 
described problems with swelling and numbness, as well as, 
strength and fatigability.  He indicated that he worked as a 
nursing assistant for the preceding four years and that we 
worked 40 hours per week.  He added that his duties included 
bathing, lifting and cleaning up.  He reported taking over 
the counter medication and using an orthopedic appliance for 
relief of his symptoms.

An Associate Performance Improvement Review (APIR) from the 
veteran's employer received in April 2003 shows that the 
veteran was counseled at his place of employment as a result 
of various unscheduled absences dating from May 2000 to 
August 2002. 

VA outpatient treatment records dated in April 2003 show that 
the veteran had a history of a traction injury of the right 
wrist in 1986 causing degenerative joint disease and ulnar 
neuropathy, numbness, and neuropathic pain as sequela.  It 
was noted that his disability had increased due to continuous 
use of the injured extremity due to physical work and typing.  
It was noted that a forearm splint had been used for support 
while working.

A VA examination report dated in January 2004 shows that the 
veteran reported pain, weakness, stiffness, swelling, heat 
and redness, instability or giving way, "locking," 
fatigability, and lack of endurance.  He added that he was 
unable to lift weight and that even holding a cup of coffee 
was difficult, sometimes making it drop.  He described pain 
with movement at 8/10, but at 0/10 at rest.  There was no 
redness, swelling, instability, however, there was limited 
movement.  He reported daily pain with manual activities of 
writing, working, and holding objects.  He described moderate 
to severe impact of his symptoms on his work as a licensed 
vocational nurse, where even his computer work must be 
limited to about an hour due to pain.

Physical examination revealed passive and active range of 
movement was present with some limitation.  There was painful 
movement at end range.  There was no edema, effusion, 
instability, redness, warmth, abnormal movement, but there 
was painful movement and guarding of the movement with manual 
activities.  Right wrist dorsiflexion was from zero to 40 
degrees, palmar flexion was from zero to 40 degrees, painful 
around 20 to 40 degrees of dorsiflexion and palmar flexion.  
Radial deviation was from zero to 20 degrees with some 
stiffness and discomfort.  Ulnar deviation was from zero to 
10 degrees and painful.  Right elbow flexion was zero to 40 
degrees.  Right forearm supination was from zero to 40 
degrees and limited, with pronation from 40 to 80 degrees.  
Ankylosis was not present, but there was limited range of 
movement at the right wrist and elbow.  There was tenderness 
on the right ulnar styloid, deformed area at the wrist, but 
no tenderness at the right elbow.  X-rays revealed a healed 
fracture deformity of the distal radius, and an ununited 
fracture of the distal ulna, otherwise unremarkable right 
wrist.  The diagnosis was right wrist ununited fracture of 
the distal ulna with residual deformity and ulnar neuropathy; 
and right elbow limitation of motion of movement, 
degenerative joint disease, old injury at right wrist.  An 
addendum to this examination report dated in March 2004 shows 
that the veteran's entire claims file was reviewed and no 
additional comment was made.

In applying the facts of the case to the aforementioned 
criteria, the Board finds that the manifestations of the 
veteran's service-connected right wrist disability do not 
meet the criteria for a disability rating in excess of 10 
percent under the applicable rating criteria of Diagnostic 
Code 5215 under which the veteran is currently rated.  Under 
Diagnostic Code 5215, pertaining to limitation of flexion of 
the wrist, a 10 percent evaluation is the only assignable 
rating for both the major and minor extremities.  However, as 
the veteran's right, major, wrist disability is currently 
already evaluated as 10  percent disabling, the maximum 
assignable rating  under this code provision, a higher 
disability rating may not be assigned.

In considering whether another rating code is more 
appropriate than the one used by the RO, the Board has 
considered the applicability of Diagnostic Code 5214 which 
provide the rating criteria for ankylosis of the wrist.  
However, as the medical evidence of record fails to 
demonstrate the presence of any ankylosis, favorable or  
unfavorable, rating under this code provision would not be 
appropriate.

In light of the fact that the veteran's right wrist 
disability is manifested by an ununited fracture of the 
distal ulna, rating under Diagnostic Code 5211 which provides 
the rating criteria for an impairment of the ulna has also 
been considered.  Diagnostic Code 5211 provides that where 
there is nonunion in the upper half, with false movement and 
with loss of bone substance (1 inch (2.5 cms.) or more) and 
marked deformity in the major forearm, a 40 percent 
disability rating is warranted.  Where there is nonunion in 
upper half, with false movement and without loss of bone 
substance or deformity in the major forearm, a 30 percent 
disability rating is to be assigned.  Where there is nonunion 
in the lower half of the major forearm, a 20 percent 
disability rating is to be assigned, and where there is 
malunion of the ulna with bad alignment of the major forearm, 
a 10 percent disability rating is warranted.

As the medical evidence of record has demonstrated that the 
veteran has an ununited fracture of the distal ulna, a 20 
percent disability rating under Diagnostic Code 5211 would be 
appropriate.  As there is nonunion in the lower half of the 
major forearm, rating under this code provision would provide 
the veteran with a greater benefit than rating under 
Diagnostic Code 5215.  The medical evidence of record, 
however, suggests that the veteran's right wrist fracture 
residuals do not involve the upper half of his ulna or 
manifest any false movement.  The January 2004 VA examination 
report reflected that the ununited fracture was of the distal 
ulna, which is indicative of the lower half of the ulna.  
Thus, the disability does not more nearly approximate the 
rating criteria for a nonunion of the upper half, which would 
allow an evaluation of 30 percent for the major extremity.  
The highest rating allowable for a nonunion of the lower half 
of the ulna is 20 percent.
 
The Board also notes that consideration has also been given 
to the possible applicability of Diagnostic Code 5210, which 
provides for nonunion of the radius and ulna with flair false 
joint.  Similarly, Diagnostic Code 5212 provides for the 
impairment of the radius.   The medical evidence, however, 
does not show any impairment of the radius, to include 
nonunion of the radius or a flail false joint.  
Thus, a higher disability rating pursuant to these code 
provisions is not warranted.

Under Diagnostic Code 5213, limitation of supination of 
either forearm to 30 degrees or less warrants a 10 percent 
evaluation. An evaluation in excess of 10 percent requires 
evidence that pronation is lost beyond the last quarter of 
the arc.  However, the medical evidence establishes that the 
veteran has range of pronation to 80 degrees and supination 
to 40 degrees.  Thus, an evaluation in excess of the 20 
percent under Diagnostic Code 5213 is appropriate.  A Note to 
Diagnostic Code 5213 specifies "In all the forearm and wrist 
injuries, codes 5205 through 5213, multiple impaired finger 
movements due to tendon tie-up, muscle or nerve injury, are 
to be separately rated and combined, not to exceed rating for 
loss of use of hand."  However, in this case, the evidence 
has not established that the veteran has limitation of motion 
of the fingers.

The Board concludes that it is appropriate to evaluate the 
veteran's right wrist disability under either Diagnostic 
Codes 5211 or 5215.  Consideration of his right wrist 
disability under Diagnostic Code 5211 warrants an increased 
evaluation to 20 percent.  The Board concludes, however, that 
rating under only one of the foregoing code provisions is 
applicable, because the same symptomatology, instability 
causing pain with motion or use of the right wrist, is 
evaluated under each of these diagnostic codes.  The Board is 
unable to find any symptom or medical finding which would 
warrant a separate compensable evaluation under one of the 
potentially applicable codes, which does not overlap with the 
symptomatology, which would warrant the 20 percent evaluation 
under the other applicable codes. See Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).  Thus, the criteria for 
assignment of separate ratings under both Diagnostic Codes 
5211 and 5215 are not met.

Additionally, the Board has considered the provisions of 38 
C.F.R. §§ 4.40, 4.45, which require analysis of functional 
loss due to pain in disabilities of the musculoskeletal 
system and inquiry into weakened movement, excess 
fatigability, etc., in addition to any limitation of motion.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

However, the present record, including the veteran's 
contentions, does not indicate that he has such disabling 
pain or functional impairment resulting from his service- 
connected right wrist disability to warrant consideration of 
assignment of a higher rating under the diagnostic criteria 
discussed above, including the criteria of 38 C.F.R. §§ 4.40. 
and 4.45.  That is, although there is reported pain and 
weakness on motion reported by the veteran, there is no 
objective evidence of additional range of motion loss due to 
pain on use or during flare-ups that would equate to loss of 
use of the right wrist.  See DeLuca, supra.  As noted, the 
evidence shows that the veteran is able to work 40 hours per 
week, and there is no evidence that he is unable to engage in 
gainful employment.

For the foregoing reasons, the Board finds that assignment of 
a 20 percent evaluation for the veteran's residuals of a 
fractured right wrist is warranted.  In reaching this 
conclusion, the Board has resolved all reasonable doubt in 
the veteran's favor.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Right ulnar neuropathy

The veteran's right ulnar neuropathy has been assigned a 10 
percent disability rating pursuant to 38 C.F.R. § 4.124, 
Diagnostic Code 8516, which provides the rating criteria for 
paralysis of the ulnar nerve.  Pursuant to this code 
provision, a 10 percent evaluation is warranted when there is 
mild incomplete paralysis of the ulnar nerve.  A 30 percent 
is appropriate when there is moderate incomplete paralysis of 
the ulnar nerve of the major extremity.  A 40 percent is 
appropriate when there is severe incomplete paralysis of the 
ulnar nerve of the major extremity.  When there is complete 
paralysis of the ulnar nerve of the major extremity, [the 
``griffin claw'' deformity, due to flexor contraction of ring 
and little fingers, atrophy very marked in dorsal interspace 
and thenar and hypothenar eminences; loss of extension of 
ring and little fingers cannot spread the fingers (or 
reverse), cannot adduct the thumb; flexion of wrist 
weakened], the maximum 60 percent evaluation is awarded.

The terms "mild," "moderate," and "severe" are not defined in 
VA regulations.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just." 38 C.F.R. § 4.6 
(2003).  It should also be noted that use of terminology such 
as "mild," "moderate," or "severe" by VA examiners and 
others, although an element of evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating. 38 C.F.R. §§ 4.2, 4.6 (2003).

A review of the record demonstrates that the RO, in a June 
2002 rating determination, granted entitlement to service 
connection for right ulnar neuropathy and assigned a 10 
percent disability rating.

A June 1987 VA electromyograph and nerve conduction study 
report shows that the veteran reported tingling over the 
dorsum of the right wrist.  The impression was no abnormal 
electric sign.  The veteran had tinnel's sign at the dorsal 
aspect of the distal forearm, which might have been from a 
neuroma of small sensory nerve branch.  

An October 1992 VA electromyograph and nerve conduction study 
report shows an impression of a normal nerve conduction study 
of the right upper extremity.  A needle electromyograph 
examination was refused by the veteran.

VA outpatient treatment records dated from July 2001 to 
December 2001 show that the veteran reported neuropathy and 
numbness of three fingers of the right hand.  He was found to 
have neuropathy of the right hand.

An October 2001 VA neurology consult report shows that the 
veteran reported some numbness, particularly in the middle 
ring finger and little finger of the right hand, which was 
said to be made worse with physical activity.  The diagnosis 
was a history of a dislocation of the right wrist with 
chronic local pain and also some numbness in the ulnar 
distribution of the hand.  

An April 2002 VA electromyograph study report shows that the 
findings were suggestive of right ulnar sensory neuropathy, 
the location of damage undeterminable from this test.  The 
assessment was pain in right wrist, post injury and 
neuropathic changes.

A November 2002 VA electromyograph study report shows that 
the findings of the right upper extremity were compatible 
with mild ulnar sensory neuropathy, unable to locate the 
sites of damages.  

A VA outpatient treatment record dated in April 2003 shows 
that the veteran, in pertinent part, reported pain in the 
right wrist with ulnar numbness made worse after prolong use 
of the hand.  The assessment was a 1986 history of a traction 
injury of the right wrist causing degenerative joint disease 
and ulnar neuropathy and having numbness and neuropathic pain 
as sequela.

A January 2004 VA peripheral nerves examination report shows 
that the veteran reported a history of pain and weakness of 
the right hand and forearm which became worse with increased 
activity.  Physical examination revealed ulnar neuropathy of 
the right arm.  There was decreased sensation on the ulnar 
aspect of the right hand with touch monofilament and pin.  
There was weakness of the right hand grip minimally present.  
The tip of the thumb could approximate tip of the fingers on 
the right hand with some difficulty because of pain at the 
right wrist.  Thenar and hypothenar area of the right palm 
revealed some atrophy of the muscles.  The impression was 
very mild right sensory ulnar neuropathy.  The site of the 
lesion could not be identified due to limited 
electrophysiologic findings.

A February 2004 VA electromyograph and nerve conduction 
velocity report shows an impression of very mild right 
sensory ulnar neuropathy.  The site of the lesion could not 
be identified due to limited electrophysiologic findings.

The evidence does not show that the veteran has complete 
paralysis of the ulnar nerve because he still has maintained 
a tangible measure of sensation and functional use of his 
right arm, hand and fingers (which is his major extremity).  
Thus, it is only necessary to consider the extent of his 
incomplete paralysis of the ulnar nerve since a note in 38 
C.F.R. § 4.124a defines the term incomplete paralysis as a 
degree of lost or impaired function which is substantially 
less than that described in the criteria for complete 
paralysis of a given nerve - regardless of whether the less 
than total paralysis of the nerve in question is due to the 
varied level of the nerve lesion or to partial regeneration 
of the nerve.  Also, if the nerve involvement is wholly 
sensory, the rating should be for the mild or, at most, the 
moderate degree of incomplete paralysis.

The evidence demonstrates that an evaluation in excess of 10 
percent is not warranted for any time period since 
compensation was established.  

As noted above, the June 1987 and October 1992 nerve 
conduction reports revealed normal studies of the right upper 
extremity.  The November 2002, January 2004 and February 2004 
studies revealed very mild right sensory ulnar neuropathy.  
The primary symptom of this disability appears to be mild 
sensory loss. Accordingly, the Board finds that overall, the 
evidence does not show that the veteran's disability is 
manifested by symptomatology that approximates, or more 
nearly approximates, the criteria for an evaluation in excess 
of 10 percent under Diagnostic Code 8516.

The Board acknowledges that the veteran has reported constant 
pain, difficulty holding and grasping items with his right 
hand and loss of feeling.  As set forth hereinabove, he has 
been rated separately for additional residuals of a fractured 
right wrist.  Beyond that, in the absence of actual clinical 
evidence suggesting that he has more overall functional 
impairment attributable to the neuropathy, there is no 
reasonable basis for assigning a rating higher than 10 
percent.  While the use of this descriptive language in 
assessing the overall severity of his condition is not 
dispositive, in and of itself, of the ratings that should be 
assigned, this is nonetheless probative evidence to be 
considered when making these determinations. See 38 C.F.R. §§ 
4.2, 4.6.  The Board finds that the overall severity of the 
veteran's right ulnar neuropathy is no more than 10 percent 
disabling for the major extremity.  See 38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation and he is not entitled to disability rating in 
excess of 10 percent.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is:  A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).

It does not appear that the veteran has an "exceptional or 
unusual" disability.  He has not required any recent periods 
of hospitalization for his right wrist disability.  There is 
no evidence in the claims file to suggest that marked 
interference with employment is the result of the condition.  
The veteran was employed as a nurse full time, and although 
he asserted he lost some time from work and experiences some 
difficulty in activities, these are factors already 
contemplated by the schedular criteria.  Thus, the Board 
finds that the right wrist disability is appropriately rated 
under the schedular criteria, and that referral for 
extraschedular consideration is not warranted.

ORDER

Entitlement to a 20 percent disability rating, and not 
higher, for service-connected residuals of a fractured right 
wrist, with scars, foreign body under the skin, and abrasions 
of the upper forearm is granted, subject to the laws and 
regulations governing the payment of monetary benefits. 

Entitlement to an initial disability rating in excess of 10 
percent for service-connected right ulnar neuropathy is 
denied.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



